Citation Nr: 1028102	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  07-34 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for tongue cancer.

2.  Entitlement to an initial rating higher than 10 percent for 
tinnitus.

3.  Entitlement to an initial compensable rating for left ear 
hearing loss.

4.  Entitlement to an initial rating higher than 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971, 
including service in the Republic of Vietnam.  He received the 
Combat Infantryman's Badge, Air Medal, and Army Commendation 
Medal.

These matters come before the Board of Veterans' Appeals (Board) 
from a June 2006 rating decision of the Department of Veterans' 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  In that decision, the RO: denied entitlement to 
service connection for cancer of the right base of the tongue; 
granted service connection for tinnitus and assigned an initial 
disability rating of 10 percent, effective January 9, 2006; 
granted service connection for left ear hearing loss and assigned 
an initial noncompensable disability rating, effective January 9, 
2006; and granted service connection for PTSD and assigned an 
initial disability rating of 30 percent, effective September 15, 
2005. 

The Veteran testified before the undersigned at a May 2010 
videoconference hearing at the RO.  A transcript of the hearing 
has been associated with his claims folder.

The issues of whether new and material evidence has been 
presented to reopen claims for service connection for 
right ear hearing loss and a lung disability and 
entitlement to service connection for head and neck cancer 
and a neurological disability of the bilateral upper and 
lower extremities have been raised by the record, but have 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  

The issues of entitlement to service connection for tongue cancer 
and entitlement to higher initial ratings for PTSD and left ear 
hearing loss are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

In May 2010, prior to the promulgation of a decision in the 
appeal, the Board received notification that a withdrawal of the 
appeal as to the issue of entitlement to a higher initial rating 
for tinnitus is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran, as to 
the issue of entitlement to a higher initial rating for tinnitus, 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all 
issues involved in the appeal at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be 
made by the Veteran or by his or her authorized representative.  
Id.  In the present case, the Veteran's representative testified 
during the May 2010 hearing that the Veteran wished to withdraw 
the appeal for a higher initial rating for tinnitus.  Therefore, 
the Veteran has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review the 
appeal and it is dismissed.


ORDER

The appeal, as to the issue of entitlement to a higher initial 
rating for tinnitus, is dismissed.


REMAND

VA is obliged to provide an examination or obtain a medical 
opinion in a claim for service connection when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a 
link between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 
83.  The Veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed disability 
may be related to service.  McLendon, 20 Vet. App. at 83.

A Veteran, who, during active military service, served in Vietnam 
during the period beginning in January 1962 and ending in May 
1975, is presumed to have been exposed to herbicides.  38 C.F.R. 
§§ 3.307, 3.309 (2009).

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall be 
service-connected even though there is no record of such disease 
during service: chloracne or other acneform disease consistent 
with chloracne, Type 2 diabetes, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, respiratory 
cancers (cancer of the lung, bronchus, larynx or trachea), and 
soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Notwithstanding the foregoing presumption, a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  38 U.S.C.A. § 1113(b) (West 2002); Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

The Veteran's private medical records, including a November 2005 
examination report from University of North Carolina Healthcare, 
reveal that he has been diagnosed as having squamous cell 
carcinoma of the base of the tongue.  Furthermore, as the Veteran 
served in Vietnam he is presumed to have been exposed to 
herbicides, including Agent Orange.  38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. § 3.307.  

The Veteran is not entitled to service connection on a 
presumptive basis due to his in service herbicide exposure.  
Although presumptive service connection is warranted for 
"respiratory cancers," that term is specifically defined as 
cancer of the lung, bronchus, larynx or trachea.  Dr. Potts' 
January 2007 letter indicates that the Veteran's tongue cancer 
was classified as oropharyngeal (throat) cancer.  Therefore, 
because squamous cell carcinoma of the base of the tongue is not 
one of the conditions listed in 38 C.F.R. § 3.309(e), service 
connection on a presumptive basis due to in service herbicide 
exposure is not warranted.  38 C.F.R. § 3.309(e); see also 68 
Fed. Reg. 27,630-41 (May 20, 2003) (stating that the Secretary of 
VA has determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption of 
service connection is warranted).  

In his January 2007 letter, Dr. Potts stated that throat cancers 
were typically associated with smoking, but that the Veteran had 
no significant history of smoking.  He opined that if the Veteran 
was exposed to Agent Orange in the military then it was fair to 
say that it was likely ("as likely as not") that the in service 
exposure was related to his cancer.

Dr. Potts' January 2007 opinion is unaccompanied by any further 
explaining or reasoning and therefore has limited probative 
value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 
(2008) (most of the probative value of a medical opinion comes 
from its reasoning; threshold considerations are whether the 
person opining is suitably qualified and sufficiently informed).  
However, given this evidence and the low threshold for finding a 
possible association between a current disability and service, 
the evidence indicates that the Veteran's tongue cancer may be 
associated with his service. 

During the May 2010 hearing, the Veteran's representative 
requested that the Veteran be afforded a VA examination in order 
to obtain an opinion as to the etiology of his tongue cancer.  As 
there is evidence of current squamous cell carcinoma of the base 
of the tongue, in-service herbicide exposure, and a medical 
opinion indicating that the Veteran's tongue cancer may be 
related to the in-service herbicide exposure, the Board agrees 
that VA's duty to obtain an examination as to the etiology of the 
Veteran's tongue cancer is triggered.  Such an examination is 
needed to obtain a medical opinion as to the relationship of the 
tongue cancer to service.   

With regard to the appeal for higher initial ratings for PTSD and 
left ear hearing loss, the evidence reveals that these 
disabilities may have worsened since the most recent VA 
examinations in August 2006 and May 2007, respectively.  A 
veteran must be afforded a thorough and contemporaneous 
examination when the record does not adequately reveal the 
current state of the veteran's disability.  Hart v. Mansfield, 21 
Vet. App. 505, 508 (2007) (citing, inter alia, Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is 
inadequate and the need for a contemporaneous examination occurs 
when there is evidence (including a veteran's statements) of a 
possible increase in disability.  Hart, 21 Vet. App. at 508 
(citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997)) (Where the appellant complained of increased hearing loss 
two years after his last audiology examination, VA should have 
scheduled the appellant for another examination)).  

As for PTSD, the August 2006 VA examination report indicates that 
the Veteran reported sleep difficulties, anxiety, a hyperstartle 
response, nightmares, intrusive thoughts, hypervigilance, 
decreased interest and energy, and social isolation.  Examination 
revealed, among other things, an appropriate affect, no 
impairment of thought processes or communication, and adequate 
memory.  A March 2009 VA psychiatry evaluation note indicates 
that the Veteran's affect was blunted.  Also, during the May 2010 
hearing he testified that he was depressed and that he 
experienced memory problems.  With regard to hearing loss, the 
Veteran testified during the hearing that his hearing loss had 
gotten worse since the May 2007 VA examination.

During the May 2010 hearing, the Veteran's representative 
requested that the Veteran be afforded new VA examinations to 
assess the current severity of his PTSD and hearing loss.  As the 
Veteran is competent to report symptoms of his PTSD and hearing 
disability and the evidence reveals that these disabilities may 
have worsened since the August 2006 and May 2007 VA examinations, 
new examinations are warranted.

The Veteran's Claims Assistance Act of 2000 (VCAA) requires VA to 
make reasonable efforts to help a claimant obtain evidence 
necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c), (d) (2009).  The VCAA's duty to assist 
includes a duty to help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody.  38 
C.F.R. § 3.159(c)(4).  

During the May 2010 hearing, the Veteran testified that he had 
received treatment for PTSD at the VA outpatient clinic in 
Winston-Salem, North Carolina one month prior to the hearing.  
The most recent treatment records from this facility in the 
Veteran's claims file are dated in March 2010.  Therefore, it 
appears that there may be additional VA treatment records from 
this facility that have not yet been obtained.
  
VA has a duty to obtain these records.  38 U.S.C.A. 5103A(b),(c) 
(West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all records of the Veteran's treatment 
for a psychiatric disability, a hearing 
disability, and tongue cancer from the VA 
outpatient clinic in Winston-Salem, North 
Carolina from March 2010 to the present.

2.  After any additional VA treatment 
records are obtained and associated with 
the Veteran's claims file, schedule him for 
a VA examination to determine the etiology 
of his current tongue cancer.  All 
indicated tests and studies should be 
conducted.

The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum.

The examiner should opine as to whether it 
is at least as
likely as not (50 percent probability or 
more) that the Veteran's current tongue 
cancer is related to his in service 
herbicide exposure or any other disease or 
injury in service.

The examiner must provide a rationale for 
each opinion. If the examiner is unable to 
provide an opinion without resort to 
speculation, he or she should explain why 
this is so and what, if any, additional 
evidence would be necessary before an 
opinion could be rendered.

The examiner is advised that the Veteran is 
competent to report his symptoms and 
history, and such reports must be 
considered in formulating any opinions.
3.  After any additional VA treatment 
records are obtained and associated with 
the Veteran's claims file, schedule him for 
a VA examination to assess the current 
severity of the service-connected 
psychiatric disability. All indicated tests 
and studies should be conducted.

The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum.

The examiner should report the nature and 
severity of all signs and symptoms of the 
Veteran's service-connected psychiatric 
disability, describe the impact of the 
disability on his occupational and social 
functioning, provide a Global Assessment of 
Functioning score, and specifically opine 
as to the severity of his PTSD.

The examiner is advised that the Veteran is 
competent to report his symptoms and 
history, and such reports must be 
considered in formulating any opinions.

4.   After any additional VA treatment 
records are obtained and associated with 
the Veteran's claims file, schedule him for 
a VA examination to assess the current 
severity of the service-connected left ear 
hearing loss. 

The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum.

All indicated tests and studies, including 
a puretone audiometry test and a speech 
recognition test (Maryland CNC test), 
should be conducted.  The examiner should 
also fully describe the functional effects 
of the Veteran's hearing disability.

The examiner is advised that the Veteran is 
competent to report his symptoms and 
history, and such reports must be 
considered in formulating any opinions.

5.  The AOJ should review the examination 
reports to ensure that they contain the 
information requested in this remand and 
are otherwise complete. 

6.  If any benefit on appeal remains 
denied, the AOJ should issue a supplemental 
statement of the case.  Thereafter, the 
case should be returned to the Board, if in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


